In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00027-CR
     ___________________________

   ROBERT JOE PURYEAR, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
        Wichita County, Texas
       Trial Court No. 59,856-B


    Before Gabriel, Kerr, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      A jury found appellant Robert Joe Puryear guilty of unlawful possession of a

firearm by a felon. See Tex. Penal Code Ann. § 46.04(a)(1). The trial court sentenced

Puryear to ten years’ confinement. In one point, Puryear asserts that the trial court

arbitrarily and capriciously denied his motion to suppress. We affirm.

                                       Evidence

      Officers Brayden Little and Mitchell Parker were working together on the

evening of January 4, 2018, in a marked patrol car when they saw a Ford pickup truck

traveling down Speedway Avenue in Wichita Falls. After running the pickup’s license

plates through a crime-information database, they learned that the vehicle was not

insured, so they made a traffic stop to confirm the lack of insurance.

      Officer Little went to the driver’s side while Officer Parker went to the

passenger’s side. Scanning the pickup with a flashlight for safety purposes, Officer

Parker spotted a half-opened bag with a green-and-white box containing Remington

ammunition.

      Meanwhile, Puryear, the driver, told Officer Little that he had just bought the

pickup that day, so he did not have insurance covering the pickup. Thinking that

perhaps the pickup’s seller might still have insurance on the vehicle, Officer Little

then spoke with the pickup’s registered owner, but she too told Officer Little that the

vehicle was uninsured.



                                           2
      Officer Little informed Puryear that city policy required the police to impound

uninsured vehicles and that he was going to inventory the pickup; Officer Little then

asked Puryear if he had “anything illegal” in his vehicle. Puryear responded, “Not that

I know of.” Following up with specific examples, Officer Little asked about drugs or

guns, and Puryear answered that he was not allowed to have a gun because he was a

convicted felon. After Puryear became disgruntled with having his pickup impounded,

Officer Little again asked Puryear if he had anything in his vehicle, and Puryear again

said, “Not that I know of,” and added, “I just bought this truck.” This response

struck Officer Little as typical of persons who were less than straightforward, so

Officer Little asked Officer Parker, who had been on the passenger side, to come to

the driver’s side and watch Puryear while Officer Little went back to the patrol car’s

computer to verify the vehicle’s insurance status.

      When Officer Little again returned to the pickup, Officer Parker relayed that he

had seen a box of ammunition and that he too had asked Puryear if he had anything

illegal in the car and that Puryear had responded, “If I have a gun in the vehicle, will I

get in trouble for it[?]” Being aware of the box of ammunition and hearing Puryear

express concern about getting caught with a gun in the vehicle, the two officers

removed Puryear from the pickup for their own safety.

      Puryear did not give the officers consent to search his pickup. On the video of

the stop, one of the officers can be heard saying, “We’re getting in the vehicle

anyway.”

                                            3
      Officer Parker began then the inventory while Officer Little watched Puryear.

Officer Parker found a loaded pistol in the unlocked glove compartment and

recovered the box of ammunition that he had seen earlier. Officer Parker then

arrested Puryear for being a felon unlawfully in possession of a firearm.

      In addition to testifying about the events that evening, the officers discussed

their police department’s policy regarding inventory searches. The department had a

written policy requiring officers to impound vehicles for failure to maintain financial

responsibility and also requiring officers to inventory any impounded vehicle. Officer

Little explained that such a search ensured that drivers could get all their property

back and protected the police and tow-truck operators from theft accusations. In

conjunction with the inventory search of Puryear’s truck, the officers used a “Vehicle

Impound Report” form with a section titled “Vehicle Inventory”; Officer Parker

completed the form in this case. Precisely how to inventory a vehicle was not set out

in a written policy but was taught through field training after officers left the academy.

                                      Contention

      In one point, Puryear argues that the inventory search was unlawful because

the trial court applied the wrong legal standard after the officers acknowledged—in

violation of the proper legal standard—that they did not have and therefore could not

have followed any standardized inventory procedure.1


      1
       Puryear cites both the United States and Texas Constitutions but does not
argue that the Texas constitution provides any greater protection. See U.S. Const.

                                            4
                                Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the witnesses’ credibility and the weight to be given their testimony. Wiede v. State,

214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to

the trial court’s rulings on (1) questions of historical fact, even if the trial court

determined those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But

when application-of-law-to-fact questions do not turn on the witnesses’ credibility and

demeanor, we review the trial court’s rulings on those questions de novo. Amador,
221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005);

Johnson, 68 S.W.3d at 652–53.

amend IV; Tex. Const. art. 1, § 9. We thus limit our analysis to the United States
Constitution. See Lagrone v. State, 942 S.W.2d 602, 612 (Tex. Crim. App. 1997); Dill v.
State, No. 04-10-00419-CR, 2011 WL 3610109, at *3 (Tex. App.—San Antonio Aug.
17, 2011, pet. ref’d) (mem. op., not designated for publication).


                                          5
       Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818.

       Even if the trial court gave the wrong reason for its ruling, we must uphold the

ruling if it is both supported by the record and correct under any applicable legal

theory. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007); Armendariz v. State,

123 S.W.3d 401, 404 (Tex. Crim. App. 2003).

                                    Applicable Law

       The Fourth Amendment permits officers to inventory an automobile when

lawfully impounding it. Moskey v. State, 333 S.W.3d 696, 700 (Tex. App.—Houston

[1st Dist.] 2010, no pet.) (citing South Dakota v. Opperman, 428 U.S. 364, 375–76,

96 S. Ct. 3092, 3100 (1976); Benavides v. State, 600 S.W.2d 809, 810 (Tex. Crim. App.

[Panel Op.] 1980); Garza v. State, 137 S.W.3d 878, 882 (Tex. App.—Houston [1st

Dist.] 2004, pet. ref’d)). Inventory searches protect (1) the vehicle owner’s property

while the vehicle is impounded, (2) the police against disputes over lost or stolen

property, and (3) the police from potential danger. Id. (citing Opperman, 428 U.S. at

                                            6
369, 96 S. Ct. at 3097; Garza, 137 S.W.3d at 882). Officers must conduct inventory

searches in good faith and in accordance with reasonable standardized police

procedure. Id. (citing Colorado v. Bertine, 479 U.S. 367, 374, 107 S. Ct. 738, 742 (1987);

Rothenberg v. State, 176 S.W.3d 53, 57 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d);

Garza, 137 S.W.3d at 882)). The search must be designed to inventory the vehicle’s

contents and may not be used as a “ruse for a general rummaging in order to discover

incriminating evidence.” Id. (quoting Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct. 1632,

1635 (1990); citing Richards v. State, 150 S.W.3d 762, 771 (Tex. App.—Houston [14th

Dist.] 2004, pet. ref’d) (en banc)).

       Either established routine or standardized criteria must regulate the opening of

closed containers during an inventory search. Richards, 150 S.W.3d at 771 (citing Wells,
495 U.S. at 4, 110 S. Ct. at 1635; Moberg v. State, 810 S.W.2d 190, 195 (Tex. Crim. App.

1991) (quoting Bertine, 479 U.S. at 372–73, 375–76, 107 S. Ct. at 741–42, 743)). The

opening and inventorying of easily accessible containers serves both to protect the

owner’s property and to insure against false claims. Id. (citing Illinois v. Lafayette,

462 U.S. 640, 647–48, 103 S. Ct. 2605, 2610 (1983) (holding that opening and

inventorying a shoulder bag was reasonable despite the possible alternative of securing

the bag as a whole)).2


       In Cady v. Dombrowski, the Supreme Court held that it was not unreasonable
       2

within the meaning of the Fourth and Fourteenth Amendments for an officer to
unlock a vehicle’s trunk to look for another police officer’s revolver—which was
described as the department’s standard procedure—after (1) the other officer had

                                            7
       The State shoulders the burden of establishing that the police conducted a

lawful inventory search. Moskey, 333 S.W.3d at 700. The State satisfies this burden by

showing that (1) an inventory policy exists and (2) the officers followed the policy. Id.

(citing Moberg, 810 S.W.2d at 195).

                                         Discussion

       Puryear contends that the trial court applied the wrong standard. When ruling

against Puryear, the trial court said,

       The defense has really focused its attention on the fact of wanting there
       to be a procedure for how the inventory shall be conducted. The Court
       finds that any procedure [or any specific instruction about how to
       conduct the inventory] that . . . , would not take the place of requiring
       that the search be reasonable. The only purpose of the instruction would
       be to give the police some guidance in conducting their inventory, but
       even if there were instructions that had been promulgated specifically
       stating how [a] vehicle inventory should be made, it would still be
       necessary that the search be reasonable.

              So the Court finds that the reasonable standard is what will guide
       the Court, not whether or not there was [a] specific instruction with
       regard to the manner in which the inventory would be conducted.

In the context of inventory searches, Puryear argues that this is not the law and that

the trial court’s deviation from the established law was arbitrary and capricious.

gotten drunk and had caused an accident, (2) other officers responding to the scene
had not been able to locate the drunken officer’s revolver, and (3) the drunken
officer’s vehicle had been towed to a private garage. 413 U.S. 433, 436–37, 442–43,
448, 93 S. Ct. 2523, 2525–26, 2528–29, 2531 (1973). The Court reasoned, “Where, as
here, the trunk of an automobile, which the officer reasonably believed to contain a
gun, was vulnerable to intrusion by vandals, we hold that the search was not
‘unreasonable’ within the meaning of the Fourth and Fourteenth Amendments.” Id. at
448, 93 S. Ct. at 2531.


                                             8
       Perhaps trying to explain the trial court’s alleged legal improvisation, Puryear

appears to argue that the officers forced the trial court’s hand because they had

conceded that no written inventory policy existed and that they were otherwise

unaware of a specific policy. Puryear notes that the written impoundment form simply

states, “When officers of this Department impound a motor vehicle for any reason it

shall be inventoried.” He then contrasts this with the specific written inventory

instructions described in Roberts v. State. See 444 S.W.3d 770, 778–79 (Tex. App.—Fort

Worth 2014, pet. ref’d). Here, because there was no written standardized policy on

how to conduct an inventory (as opposed to filling out an impound form that lists the

items found), Puryear implicitly contends that complying with a nonexistent policy is

impossible. Finally, underscoring his contention that the search was a ruse, Puryear

points to one officer’s statement, “We’re getting in the vehicle anyway.”

       But these arguments do not persuade us that the trial court abused its

discretion by denying Puryear’s suppression motion.

       The absence of a written policy is not fatal. See State v. Molder, 337 S.W.3d 403,

410 n.7 (Tex. App.—Fort Worth 2011, no pet.). Standardized procedures suffice. See

Moberg, 810 S.W.2d at 195.

       Here, the officers were not left to “wing it”; their training included how to

properly perform an inventory. Officer Little testified that such training was fairly

intensive:



                                           9
      That’s . . . mainly covered with officers when they go through field
      training as soon as they’re out of the academy. That’s what the
      inventory—You go through that numerous times through a trained
      officer when you’re going through it. You’ll fill out—I don’t know even
      know how many inventory sheets you fill out as you go through training,
      but it’s quite a few.

The purpose, as Officer Little correctly noted, was to ensure that any valuables could

be returned to the driver and to protect the police and wrecker services from being

accused of stealing something. In addition to items in plain view, glove compartments

are reasonable places to look for valuables. Although the officers did not expressly

state that their training included searching glove compartments when performing

inventory searches, doing so would fall rationally within that training, particularly in

the context of impounding a vehicle. See Richards, 150 S.W.3d at 771. Indeed, when

impounding a vehicle and performing an inventory check, it seems to us that not

checking an unlocked glove compartment would be jarring—especially because, here,

Officer Parker had already seen an ammunition box, and Puryear’s responses to

inquiries about a gun served only to heighten the officers’ concerns.

      Part of their training included filling out a “Vehicle Impound Report,” and

Officer Parker completed one in this case.3 Completing the inventory section of that

form supports the conclusion that the search was part of the caretaking function and

      3
        At the hearing, Puryear questioned why the gun and the ammunition did not
appear on the inventory form. The explanation was that the gun and the ammunition
were evidence of a crime, so they were listed on a different form—“Evidence
Submittal Report.” The gun and the ammunition were not impounded along with the
rest of the vehicle but were sent to the police department’s property room.


                                          10
was not just a ruse. See Marcopoulos v. State, 548 S.W.3d 697, 707 (Tex. App.—Houston

[1st Dist.] 2018, pet. ref’d); Roberts, 444 S.W.3d at 779; Moskey, 333 S.W.3d at 701–02.

      Regarding the officer’s comment, “We’re getting in the vehicle anyway,” the

recorded sequence starts with a speaker’s (apparently Officer Parker) mentioning that

he had seen a box of ammunition and continues with Officer Parker’s relating to

Officer Little how Puryear had expressed concern about being caught with a gun,

Officer Parker’s asking Puryear whether he had one, and Puryear’s responding that he

was a convicted felon and was not allowed to have one. During the conversation

between the two officers, Officer Parker tells Officer Little that he does not believe

Puryear’s denials, and Officer Little responds that he too believed something was in

the vehicle; Officer Little concludes, “We’re getting in the vehicle anyway.”

      Simply because the officers suspected or anticipated finding a firearm does not

change the analysis if the search was otherwise reasonable under the circumstances.

See Stallons v. State, No. 02-18-00002-CR, 2019 WL 1716412, at *5 (Tex. App.—Fort

Worth Apr. 18, 2019, no pet.) (mem. op., not designated for publication). Here, the

search was otherwise reasonable. On appeal, Puryear does not contest that the

officers had properly detained him, that his vehicle had been uninsured, or that the

officers had properly impounded his pickup. The officers’ conversation shows that

while investigating one offense, they developed reasonable suspicion that Puryear was

committing a different one. See Fisher v. State, 481 S.W.3d 403, 407 (Tex. App.—

Texarkana 2015, pet. ref’d) (noting that if, during an investigation, an officer develops

                                           11
reasonable suspicion that another offense has occurred, the scope of the initial

investigation expands to include the second offense). Viewing the evidence in the light

most favorable to the ruling, the exchange between Officers Parker and Little shows

that Officer Little recognized that investigating the second offense—unlawful

possession of a firearm by a felon—had been simplified considerably because the

officers already had a valid basis to search Puryear’s vehicle in connection with

impounding it for the lack of insurance. See Wiede, 214 S.W.3d at 24 (stating appellate

standard when reviewing evidence). They did not need a ruse.

      Finally, regardless of whether the trial court articulated the proper standard, we

hold that it came to the correct legal result. Because both the record and the

applicable legal theory support the trial court’s ruling, we uphold that ruling.4 See

Stevens, 235 S.W.3d at 740; Armendariz, 123 S.W.3d at 404.

      We overrule Puryear’s point.

                                     Conclusion

      Having overruled Puryear’s sole point, we affirm the trial court’s judgment.




      4
       Our holding renders Puryear’s other arguments moot, so we do not address
them. See Tex. R. App. P. 47.1.


                                          12
                                  /s/ Elizabeth Kerr
                                  Elizabeth Kerr
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 28, 2019




                             13